United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0038
Issued: May 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 10, 2020 appellant filed a timely appeal from a May 20, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right foot condition
causally related to the accepted January 9, 2020 employment incident.

1
The Board notes that, following the May 20, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2020 appellant filed an occupational disease claim (Form CA-2) alleging
that she sustained a right foot contusion and a right shoulder strain. She noted that she first became
aware of her conditions on January 9, 2020 and realized their relation to her federal employment
on March 13, 2020. Appellant further explained that her right foot contusion occurred on
January 9, 2020 when her right foot struck uneven pavement while she was delivering mail, and
her right shoulder strain occurred on March 13, 2020 when she tried to keep her mail satchel from
falling while she was carrying mail. On the reverse side of the claim form, appellant’s supervisor
noted that appellant reported her injury and stopped work on March 8, 2020.
In support of her claim, appellant submitted a form dated March 18, 2020 indicating that
she was seen that day in the hospital emergency department. A form dated March 19, 2020 from
the emergency department related that appellant would be unable to work for three days. The
signature on the form was illegible. OWCP also received discharge instructions for a foot
contusion and shoulder sprain.
Appellant submitted a letter dated March 23, 2020 in which she explained that on or about
January 9, 2020 she sustained a right foot contusion while delivering mail because her right foot
continued to hit uneven pavement. She further explained that her right foot contusion occurred
during the heavy holiday season during which there were extremely high volumes of mail and the
delivery times were not adjusted to accommodate the increase. In addition, appellant explained
that on March 13, 2020 she sprained her right shoulder while trying to keep her mail satchel from
falling.
Appellant submitted a letter dated March 25, 2020 from another emergency department
noting that she was seen by the treatment team that day and may return to work on March 28, 2020.
In a development letter dated April 14, 2020, OWCP advised appellant that her claim was
converted to a traumatic injury case and that only the claim for her foot contusion would be
addressed.3 It advised her that additional factual and medical evidence was necessary to establish
her claim as no diagnosis of any condition resulting from her injury had been received. OWCP
requested that she submit a narrative medical report from her attending physician. It afforded
appellant 30 days to submit the necessary evidence.
In response, appellant submitted a prescription note dated May 5, 2020 from
Dr. Milliardaire Syverain, an internal medicine specialist. Dr. Syverain stated that appellant
suffered from a right shoulder and right foot injury at work and prescribed physical therapy for
three times a week for six weeks.

3

The Board notes that OWCP assigned appellant’s right shoulder claim File No. xxxxxx875. An appeal of a
December 8, 2020 decision under that file is pending before the Board in Docket No. 21-0683 and will be adjudicated
separately.

2

By decision dated May 20, 2020, OWCP accepted that appellant filed a timely claim and
that the injury and/or events occurred as described, but denied her claim as the medical evidence
did not establish a diagnosis causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.8 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.9 The second component is whether the employment
incident caused a personal injury and can be established only by medical evidence.10
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.11

4

Supra note 2.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
Y.D., Docket No. 19-1200 (issued April 6, 2020); S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59
ECAB 388 (2008).
9

M.O., Docket No. 19-1398 (issued August 13, 2020); D.W., Docket No. 19-0968 (issued October 9, 2019);
Bonnie A. Contreras, 57 ECAB 364 (2006).
10

Id.

11

J.L., Docket No. 18-1804 (issued April 12, 2019).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
right foot condition causally related to the accepted January 19, 2020 employment incident.
In support of her claim, appellant submitted an emergency department form report dated
March 18, 2020, which noted that appellant was seen that day in the emergency room. A
March 19, 2020 form from the same provider was also received, which held appellant off work for
three days. Appellant also submitted a letter dated March 25, 2020 from another emergency
department which related that appellant was seen by the treatment team on March 25, 2020 and
could return to work on March 28, 2020. However, none of these documents specifically provided
a physician’s diagnosis of appellant’s right foot condition. The Board has held that a medical
report is of no probative value if it does not provide a firm diagnosis of a particular medical
condition, or offer a specific opinion as to whether the accepted employment incident caused or
aggravated the claimed condition.12
OWCP also received discharge instructions from a provider, however such instructions are
of limited probative value as they are general in nature and not specific to appellant.13
Appellant also submitted a prescription note dated May 5, 2020 from Dr. Syverain which
related that she had suffered a right foot injury at work and required physical therapy three times
per week for six weeks. The Board has held that the term “injury” does not constitute a firm
diagnosis.14 As the reports OWCP received lack a firm diagnosis and medical rationale
establishing causal relationship, they are insufficient to establish appellant’s claim.15
Appellant has not submitted rationalized medical evidence establishing that she sustained
a diagnosed right foot condition causally related to the accepted January 9, 2020 employment
incident. The Board thus finds that she has not met her burden of proof to establish her claim.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right foot
condition causally related to the accepted January 9, 2020 employment incident.

12

L.E., Docket No. 19-0470 (issued August 12, 2019); M.J., Docket No. 18-1114 (issued February 5, 2019).

13

R.A., Docket No. 17-0011 (issued March 20, 2018).

14

T.M., Docket No. 19-1283 (issued December 2, 2019).

15

P.C., Docket No. 18-0167 (issued May 7, 2019).

16

M.S., Docket No. 20-0437 (issued July 14, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

